Locher, J.,
dissenting. The majority correctly concludes that the lessees breached their implied covenant to develop this property. Yet, the majority refuses to apply the principle articulated in the holding of Beer v. Griffith (1980), 61 Ohio St. 2d 119 [15 O.O.3d 157], to this case. Therefore, I dissent.
“Where certain causes of forfeiture are specified in an oil and gas lease, others cannot be implied. * * *” Beer, supra, paragraph three of the syllabus. This lease provides for forfeiture under two circumstances: (1) failure to make timely payment, and (2) failure “to keep and perform any of the covenants on its part to be kept and performed * * *.” This latter requirement includes not only express covenants but any covenant. By recognizing that lessees breached the covenant to develop, the majority has acknowledged that one of the “causes of forfeiture” specified in the lease has occurred.
Under Beer, therefore, we should never reach the issue of whether the lessors have pleaded that damages are an inadequate remedy. The lease specifies the remedy—forfeiture. The holding of the majority reaches beyond the lease to curtail the lessors’ prerogative as to how the property will be used and to limit their right to alienate this real estate.
Accordingly, I would affirm the judgment of the court of appeals.